DETAILED ACTION
Notice to Applicant
In the amendment dated 2/22/2021, the following has occurred: Claims 2-4 and 26 have been amended; Claims 27-29 have been added.
Claims 2-29 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claims 12 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Zguris does not disclose the claimed compression recovery in any of its examples and it is not clear that Zguris discloses separators with the claimed attribute or that one of ordinary skill in the art would have been led to produce separators with the claimed compression recovery. US Patent No. 6,071,641, also to Zguris et al., appears to even teach away from such compression characteristics.  

Claim Rejections - 35 USC § 103
Claims 2-11, and 13-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zguris (U.S. Patent No. 6,495,286 to Zguris et al. and to equivalent WO 98-00875 to Zguris et al., provided by Examiner), with further reference to Peters (US Patent No. 4,373,015 to Peters et al.) and Wertz (US 2012/0070729 to Wertz et al.).

Regarding Claims 2, 3, and 4, Zguris discloses:
a battery separator comprising fibers, wherein the fibers comprise at least 5% glass fibers (abstract, example 1, column 5)
wherein the fibers comprise fibers with a fiber diameter less than 20 microns (claim 1), including fibers with a nominal diameter of 3 microns (column 7 line 19) or 2.6 microns (column 5 line 52), wherein the cellulose fibrils of at least 0.2 wt% substitute for fibers with an average diameter “greater than 1 micron” in order to increase tensile strength (column 18 lines 26-33)
	While Zguris does not explicitly provide an example with fibers between 1 and 2 microns, Zguris teaches a range (1-20 microns) which encompasses and therefore renders obvious the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). Including fibers between 1-2 microns in glass separators was conventional in the art. Peters, for example, cited by Zguris in column 2, teaches the preferential use of fibers between 1 and 4 microns (column 2 lines 50-53). Wertz, also from the same field of invention, teaches diameters between 0.1 and 2 microns (para 0112). It would have been obvious to one of ordinary skill in the art to use at least some fibers with diameters between 1 and 2 microns, since Zguris renders obvious that range as within the scope of the invention, and the ordinary skill in the art appreciated the use of fibers up to 2, or up to 4 microns in diameter.
one example having a basis weight of 119.4 gsm, a density of around 210 gsm/mm, and a mean pore size of 3.5 microns (table 2, example 6)
another example wherein the basis weight is in the claimed basis weight range, with a grammage of 150 gsm, wherein the example contains 35 parts by weight 206 glass fibers of 0.76 microns in diameter, 65 parts by weight of 210 glass fibers of 3 microns in diameter, and 9 to 11 parts of cellulose pulp, interpreted to have substantially the same composition as various other 
specific surface areas ranging between 0.6 and 0.7 m2/g (table 12) 
wherein the equation is satisfied within the ranges of parameters because a possible mean pore size of 3.5 microns (table 1) is less than ~10 (which is a conservative estimate based on the highest disclosed specific surface area of 0.7, since the specific embodiment of example 6 in table 1 is silent as to surface area; if however, the specific surface area varied above 0.8 to 1.0 or even 1.5, as for example is taught in Wertz, discussed below, the equation would still be satisfied since the mean pore size would be below 4.4)
wherein the wet tensile strength (MD) is 0.363 kN/m and the wet tensile strength (CD) is 0.275 kN/m (Table 1)
	Zguris does not explicitly teach:
the battery separator acid filling time
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). Zguris teaches broadly overlapping ranges for the claimed variables of basis weight, specific surface area, density, and mean pore size. Given that Zguris broadly teaches a variable space and composition that substantially overlaps with the instant invention’s separator(s), the flow time is expected to be a results effective variable that can be predictably tuned, by varying e.g. pore size, density, thickness, etc. Further, given that Zguris teaches ranges which substantially overlap with the provided bounds for the equation, and specific examples with lower grammages and thicknesses than provided in e.g. the instant examples, it would be expected that several of the examples in Zguris inherently have acid filling times significantly lower than claimed. That is, Zguris renders obvious a range of separators with surface areas, densities, pore sizes, etc. that fulfill the claimed equation and meet the claim limitations. Further, the instant specification indicates 
	Regarding Claims 5 and 6, Zguris teaches:
wherein the glass fibers comprise more than about 5% fibers having an average diameter less than or equal to 1 micron 
	Zguris does not explicitly teach:
wherein the example cited above has 5% to 50%, or 15%-35%, fibers having an average diameter less than or equal to 1 micron
	It would have been obvious to one of ordinary skill in the art that the fibers with an average diameter of less than 1 micron could have varied between 5 and 50% because claim 1 of Zguris overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  Zguris further cites to Harris, U.S. Patent No. 4,465,748, which discloses a separator made from 5 to 35 percent w/w of glass fibers less than 1 micron in diameter (column 2 lines 1-7).
	Regarding Claims 7-9, Zguris discloses:
a mean pore size of 3.497 microns, with a basis weight, surface area, and density requiring that the pore size be less than approximately 11, so satisfying the equation in claim 1 (see equivalent WO98/00875, for example 6, table 2)
	Regarding Claims 10 and 11, Zguris discloses:
a density of ~201 gsm/mm (see equivalent WO98/00875 for example 6, table 2)
	Regarding Claims 13-14, Zguris teaches:
wherein the basis weight is up to 150 gsm (example 4, table 16)
	Regarding Claim 15, Zguris teaches:
wherein the basis weight is up to 150 gsm (example 4, table 16)

	Regarding Claims 16-19 Zguris teaches:
wherein the glass fibers comprise more than about 5% fibers having an average diameter less than or equal to 1 micron
a mean pore size of 3.497 microns, with a basis weight, surface area, and density requiring that the pore size be less than approximately 11, so satisfying the equation in claim 1 (see equivalent WO98/00875, for example 6, table 2)
a density of ~201 gsm/mm (see equivalent WO98/00875 for example 6, table 2)
wherein the basis weight is up to 150 gsm (example 4, table 16)
	Zguris does not explicitly teach:
wherein the example cited above has 5% to 50%, or 15%-35%, fibers having an average diameter less than or equal to 1 micron
	It would have been obvious to one of ordinary skill in the art that the fibers with an average diameter of less than 1 micron could have varied between 5 and 50% because claim 1 of Zguris overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the 
	Regarding Claims 22-23, Zguris teaches:
at least 5 wt% fibers having a diameter less than 1 micron (claim 1)
wherein the balance of fibers, or up to ~95% of them, have a fiber diameter not greater than about 20 microns (claim 1), wherein it would have been obvious to one of ordinary skill in the art to use fibers between 1 and 4 microns (see rejection above concerning obviousness of ranges and the teachings of Peters/Wertz)
	Regarding Claim 24, Zguris teaches:
wherein the separator can comprise 74.5 wt% fibers having a diameter of 0.76 microns (column 5 line 50)
	Regarding Claim 25, Zguris teaches:
an embodiment with fibers having a diameter of less than 1 micron, fibers having a diameter of 2.6 microns which are substitutable with fibers having a diameter between 1 and 2, and fibers having diameters of greater than 2 microns (i.e.  A20-BC-1/2 inch glass fibers at column 5 lines 40-65, or the cellulose fibers ranging in diameter from 12-80 microns at column 4 lines 5-10)
	Regarding Claim 26, 
given that the claim depends on a rejected claim, it is not clear what limitations are to be imputed to it beyond 100% glass fibers
Zguris renders obvious 100% glass fibers despite teaching the inclusion of cellulose fibrils, since the cellulose fibrils are seen in Zguris to be an improvement upon a conventional 100% glass fiber mat
Zguris appears to render obvious, therefore, glass separators with similar mixes of glass fibers not having at least 0.2 wt% cellulose fibrils—although Zguris indicates that the cellulose fibrils increase the tensile strength, the instant invention appears to enable 100% glass fiber separators having the claimed tensile strength and it is not clear what specific set of variables render the claimed strength given the metes and bounds of the variables as limited only by the equation in the instant independent claims that would set the instant claims apart from Zguris
	Regarding Claim 27, Zguris does not explicitly teach:
examples with a specific surface area greater than 1.4 m2/g
	Zguris does not explicitly put a range on the specific surface area of the separators disclosed therein. Wertz, however, from the same field of invention, regarding a glass fiber separator, teaches specific surface areas between about 1.0 and 2.5 (para 0012). It would have been obvious to one of ordinary skill in the art, absent a specific range teaching in Zguris, to select a surface area that is otherwise conventional in the art for similar separators. 
	Regarding Claims 28-29, Zguris teaches:
fibers that can comprise synthetic polymers like polyethylene, polypropylene, acrylic and polyester fibers (column 18 lines 35-37)
	Zguris does not explicitly teach “bicomponent” fibers, but such fibers were conventional polymer fibers known in the art as suitable fibers for the same purpose. See e.g. US 2002/0142226 also to Zguris, which teaches “bicomponent” fibers of polyethylene, polypropylene, acrylic, or polyester materials (claim 13). 

Response to Arguments
Applicant argues that Zguris does not teach a specific embodiment having both the claimed fiber diameter and which satisfies the claimed inequality. Applicant argues that the instant specification 
	1) fiber diameter was preferentially selected from between 1 and 4 microns
	2) example 6 in Zguris teaches a basis weight of 119.4, a density of around 210, and a mean pore 	size of 3.5, which covers three additional variables
	4) looking at the WO equivalent application (WO98/00875) example 6 is given a thickness from 	which a density can be calculated of about 200
	5) although example 6 does disclose a specific surface area, for it not to meet the claimed 	inequality, the specific surface area would have to approach the upper limit of conventional 	specific surface areas as disclosed in Wertz (i.e. around 1.9 m2/g)
	6) therefore, although example 6 does not explicitly teach the surface area, it does teach 4 of 	the 5 variables such that there is broad scope for the surface area to vary, from a very low range 	to very near the upper conventional limit disclosed in Wertz, and based on obviousness of 	ranges, the satisfaction of the inequality would have been obvious
	7) moreover, Wertz actually teaches that surface area correlates to fiber diameter, such that the 	two variables are not totally independent (Fig. 34, para 0356); likewise, given known 	thickness limitations in battery separators to improve volumetric density, basis weight and 	density are correlated variables, suggesting that a separator which falls within the claimed range 	for fiber diameter and basis weight will likely also fall within the claimed range for surface area 	and density (and vice versa)
2/g. Even though Zguris does not explicitly teach the specific surface area, the acceptable range to satisfy the claimed inequality given the other four variables cover any surface area up to nearly the limit disclosed in Wertz as conventional for glass separators of a similar kind. Example 6 uses a basis weight less than 150 or 160. But basis weight only impacts the right side of the inequality by a factor of (270/x)0.53. For a basis weight range of 100-200, disclosed as conventional in Wertz (para 0545), this factor varies from 1.68 to 1.17. To change the basis weight from 119 to 160, the factor varies from 1.54 to 1.32. This roughly 17% change that much be offset by the specific surface area or the square root of the density still remains decidedly within a large percentage of the conventional ranges disclosed in the prior art for those variables. 
	As an additional matter, Applicant’s assertion of unexpected results appears to be based on a comparison of two “reference separators” disclosed in the instant specification. Those do not appear to be sufficient to map out the boundaries of unexpected results for a 5-variable inequality. The disclosed results, for example, do not address whether the selection of the specific surface area of the disclosed examples in Zguris actually produces unexpected results. The comparative reference examples have basis weights that are much higher than those generally disclosed in Zguris, Peters, and Wertz. Moreover, the first reference example has a shorter fill time than Example 1. It is hard to say what is 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723